Citation Nr: 1758102	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Veteran contends that his currently-diagnosed diabetes mellitus, type II, was caused by in-service exposure to herbicides.  Specifically, he testified that he was stationed at Tan Son Nhut Air Base near Saigon, Vietnam, for approximately 10 weeks between January 1974 and April 1974.  While the Veteran's available service personnel records do not specifically indicate service in Vietnam, his DD Form 214 indicated that he had 11 months and 18 days of foreign and/or sea service.  Service personnel records also indicate that the Veteran was a ground radio communications equipment repairman assigned to the 1901st Communications Squadron around the time of his alleged service in Vietnam. 

In its July 2017 Remand, the Board acknowledged that the Veteran's available service personnel records did not include any records of assignment and were otherwise inconclusive as to whether the Veteran was in Vietnam during the reported time period of January 1974 to April 1974.   Additionally, the Board emphasized that the Appeals Management Center (AMC) did not make a request through the Personnel Information Exchange System (PIES) regarding any dates of service in Vietnam and/or temporary duty Yonder (TDY) service in Vietnam.  See VBA Manual M21-1, IV.ii.1.H.1.h.  As such, the Board remanded the claim to submit a request through PIES and request any dates of service in Vietnam and TDY service in Vietnam.  Any response received was to be documented in the record.  

Pursuant to the Board's Remand instructions, in July 2017 the AMC made a request through PIES under code 034 to "furnish dates of service in Vietnam."  On September 9, 2017, service personnel records were added to the claims file.  However, although the AMC's September 2017 supplemental statement of the case indicated that these records were received specifically in response to the July 2017 PIES request, there is nothing in the record that indicates the origin of these newly-added records.  Crucially, these 71 pages of scanned documents were not accompanied by any typed response received through  PIES on the VA Request for Information sheet, and were exact duplicates of scanned service personnel records previously added to the claims file in July 2016.  Curiously, the only VA Request for Information sheet included in these records was dated in April 2010.

The September 2017 supplemental statement of the case indicated that, "We have determined that these records cannot be obtained and therefore are unavailable for review;" however, there is no indication that the AMC issued a formal finding of the unavailability of the Veteran's service personnel records to the Veteran at that time.  

The Board acknowledges that the only development procedures carried out in order to validate the Veteran's credible account that he served at Tan Son Nhut Air Base near Saigon, Vietnam, for a period of 10 weeks was a PIES request under request code 34 asking to "furnish dates of service in Vietnam."  Duplicates of previously-submitted service personnel records were then added to the claims file without a specific response received through PIES relevant to any dates of service in Vietnam.  There are numerous other sources from which VA could potentially obtain verification of the Veteran's service in Vietnam, or at least corroborating evidence to validate the Veteran's account of serving at Tan Son Nhut Air Base.  Thus, to satisfy VA's duty to assist, the AMC on appeal must make further inquiries to government agencies in order to attempt to obtain corroborating evidence to support the Veteran's assertion that he set foot in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's statements regarding his alleged service at Tan Son Nhut Air Base near Saigon, Vietnam, for approximately 10 weeks between January 1974 and April 1974, as well as copies of his service personnel records and any other relevant evidence to the JSSRC and the Air Force Historical Research Center, and any other records repositories as the AMC deems necessary, in order to verify whether the Veteran's military occupational specialty as a ground radio communications equipment repairman would require him to be stationed at Tan Son Nhut Air Base for a 10-month period in 1974 as he described, and the dates of all service in Vietnam, if any.  Inform the JSRRC, Air Force Historical Center, or any other appropriate record repository that if there are no records to confirm or deny the Veteran's Vietnam service, or depiction of the events, then the records repository must provide written documentation to the AMC to that effect. 

If unable to verify that the Veteran set foot in Vietnam, then the AMC must prepare a formal memorandum to this effect, which outlines the steps they took to verify the alleged visit and responses received, to specifically include responses from JSRRC and the Air Force Historical Research Agency.  The Veteran and his representative must be notified of this finding and then be given an opportunity to respond.

2.  After completion of the foregoing, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



